Appeals by plaintiffs Terminato and defendant Charles Terminato from an order of the Appellate Term, Second Judicial Department, dated December 1, 1966, dismissed, without costs. The order (1) reversed a judgment in this consolidated action which (a) was in favor of plaintiffs, Virginia and Charles Terminato and Carlo Carlautti, against defendants Donald and Terry Feit and (b) dismissed Carlautti’s. complaint against Charles Termina to; and (2) ordered a new trial. Thereafter, the Appellate Term granted the Terminates as plaintiffs and Charles Terminato as defendant leave to appeal to this court. No stipulations for judgment absolute were filed; and the Terminates as plaintiffs have not appeared or filed a brief on this appeal. The appeal must be dismissed because of the failure to file the stipulations for judgment absolute which are required by CPLR 5703 (subd. [a]) (cf. Lordi v. People’s Sur. Co. of N. Y., 143 App. Div. 477) and, insofar as the appeal by the Terminates as plaintiffs is concerned, for the additional reason that it has been abandoned. Dismissal is required although the question was not raised by counsel (City of Buffalo v. Stevenson, 207 N. Y. 258, 264). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.